DETAILED ACTION


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Continued Examination under 37 CFR 1.1114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 10, 2020 has been entered. 


Response to Amendment
The Amendment filed on 12/10/2020 has been entered.
 Claims 1, 7, 11 and 17 are amended. Claims 1-20 are pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 2, 7, 11, 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Pub. 2017/0097715) hereinafter Kim_715 in view of Kim et al. (US Pub. 2013/0300697) hereinafter Kim_697.

Regarding claim 1, Kim_715 teaches, a method for executing an application of a portable terminal having a curved display with a first area and a second area (Kim_715; fig. 2C; main display area 251 and second sub display area (side display area) 252a; paragraph 154) comprising a curved portion extended from the first area (Kim_715; as shown in figure 2a a display unit 202 is flexible unit with a curvature display region and information display on the curved surface; paragraph 144), the method comprising:
detecting a touch of a UI element among the plurality of UI elements on the second area and an opening of the cover (Kim_715; “When the first thumbnail image 1831 is selected, the mobile terminal 250 enables the front display unit 251 corresponding to the quick window”, further, as disclosed in figure 18e wherein the user touch the thumbnail image 1831 on side display area when cover is closed and as shown in figure 18e where front display enable via quick 
based on the detecting of the touch of the UI element and the opening of the cover (Kim_715; as shown in FIGS. 18(b) and 18(c), when the first thumbnail image 1831 is touched while opening a quick cover or the quick cover is opened while the first thumbnail image 1831 is touched (user touch element on side display area and execution screen display on main display area); paragraph 292), executing a second application corresponding to the touched UI element among the plurality of applications, and displaying and execution screen of second application (Kim_715; “As shown in FIGS. 18(b) and 18(c), when the first thumbnail image 1831 is touched while opening a quick cover or the quick cover is opened while the first thumbnail image 1831 is touched, the mobile terminal 250 display a first home screen corresponding to the touch thumbnail 1831 on the front display unit 251; paragraphs 292 and 294)
Kim_715 do not teach expressly,
while the first area is covered by a cover, executing a first application among a plurality of applications and displaying a user interface (UI) including a plurality of UI elements on the second area,
displaying an execution screen of the corresponding to the touched UI element on the first area while concurrently displaying an execution screen of the first application on the second area.
However, Kim_697 teaches,
while the first area is covered by a cover, executing a first application among a plurality of applications and displaying a user interface (UI) including a plurality of UI elements on the second area (Kim_697; As shown in FIG. 2, the portable terminal may operate the functions of the portable terminal using the sub-region 120 in a state that the main region 110 is covered with a case 300; paragraph 45, further as shown in figure 10, user execute electronic book application and main display region display the application contents and sub-region display the plurality of jump items (user can select jump item to go directly on selected chapter); paragraph 98),
displaying an execution screen of the corresponding to the touched UI element on the first area while concurrently displaying an execution screen of the first application on the second area (Kim_697; as shown in figure 10 wherein the main region display the corresponding chapters contents as user touch element 1030 in sub-region (side display area) and both display area concurrently display contents; paragraph 98).
Therefore, it would have been obvious to one of the ordinary skill in the art before the invention was filed to include Kim_697’s technique of concurrently displaying contents on main display region and sub-region to modify display interface on home screen of portable device as cover open of Kim_715. The motivation for doing so would have been that to improve usability of portable device by displaying plurality of applications content on different display area.

Regarding claim 2, Kim_715 and Kim_697 teach all of the claim 1. Kim_715 further teaches,
wherein the UI element is an icon for executing the second application (Kim_715; as user select thumbnail image 1831 and front display enables to quick window (i.e. thumbnail image represent as weather application icon); paragraph 294)

Claim 7 is a method claim that corresponding to method claim 1 and rejected for the same reason as claim 1 above.

Claim 11 is a apparatus claim that corresponding to method claim 1 and rejected for the same reason as claim 1 above. In addition, the combination of Kim_715 and Kim_697 teaches a controller configured to (Kim_715; the controller 180 controls an overall operation of the mobile terminal 100 as well as an operation associated with the application programs; paragraph 50).

Claim 12 is a apparatus claim that corresponding to method claim 2 and rejected for the same reason as claim 2 above.

Claim 17 is a apparatus claim that corresponding to method claim 1 and rejected for the same reason as claim 1 above. In addition, the combination of Kim_715 and Kim_697 teaches a controller configured to (Kim_715; the controller 180 controls an overall operation of the mobile terminal 100 as well as an operation associated with the application programs; paragraph 50).



Claims 3, 4, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Pub. 2017/0097715) hereinafter Kim_715 in view of Kim et al. (US Pub. 2013/0300697) hereinafter Kim_697 applied to claims 3 and 12 above, and further in view of Kim et al. (US Pub. 2013/0120447) hereinafter Kim_447.

Regarding claim 3, Kim_715 and Kim_697 teach all of the claim 2. Kim_715 further teaches,
detecting the opening of the cover (Kim_715; as disclosed in figure 18e and 18f, where quick window display weather application interface as user select thumbnail image 1831 on side display and as user open quick cover, display the enlarged home screen; paragraph 294).
Kim_715 and Kim_697 do not teach expressly,
in response to detecting another touch of the plurality of UI elements
executing a plurality of applications corresponding to the plurality of UI elements, and 
displaying an execution screen for each application from among the plurality of applications on the first area.
However Kim_447 teaches,
in response to detecting another touch of the plurality of UI elements (Kim_447; fig. 5A; user touches multi applications icons 232a and 232b; paragraph 93)
executing a plurality of applications corresponding to the plurality of UI elements (Kim_447; as user touch multi applications, executes simultaneously; paragraph 93), and 
displaying an execution screen for each application from among the plurality of applications on the first area (Kim_447; fig. 5A; simultaneously executed applications displays on main screen; paragraph 93).
Therefore, it would have been obvious to one of the ordinary skill in the art before the invention was filed to include Kim_447’s technique of executed multi-application simultaneously and display on the main display screen to modify display interface on home screen of portable device as cover open and concurrently displaying contents on main display region and sub-region of Kim_715 and Kim_697. The motivation for doing so would have been that for plurality of applications improving execution on small screen of the device to perform fast gesture by the user.

Regarding claim 4, Kim_715, Kim_697 and Kim_447 teaches all of the claim 3. Kim_447 further teaches,
wherein the execution screen for each application from among the plurality of applications is displayed in a plurality of windows, respectively (Kim_447; fig. 5A; as shown in figure 5A, two separate windows 240 and 250 displayed execution of applications 232a and 232b; paragraph 95).

Claims 13-14: they are apparatus claims that corresponding to the methods of claims 3-4 above.  Therefore they are rejected for the same reason as claims 3-4 above.



Claims 5, 6, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Pub. 2017/0097715) hereinafter Kim_715 in view of Kim et al. (US Pub. 2013/0300697) hereinafter Kim_697 applied to claims 3 and 12 above, and further in view of Horne (US Pub. 2015/0026623) and further in view of Kim et al. (US Pub. 2013/0120447) hereinafter Kim_447.


Regarding claim 5, Kim_715 and Kim_697 teach all of the claim 1. Kim_715 and Kim_697 do not teach expressly,
in response to detecting an opening of the cover while the first application is executed in the portable terminal,
However, Horne teaches,
in response to detecting an opening of the cover while the first application is executed in the portable terminal (Horne; fig. 8; at block 802 determines whether cover partially open and if partially open then at block 804 display a user interface; paragraph 60, further, changing a brightness parameter a input gesture received and user interface displayed with input controls that user can adjust brightness; paragraph 28)
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to include Horne’s technique of as cover of 

Kim_715, Kim_697 and Horne do not teach expressly,
concurrently displaying, on the first area, an execution screen of the first application and  the execution screen of the second application that corresponds to the UI element with the detected touch
However, Kim_447 teaches,
concurrently displaying, on the first area, an execution screen of the first application and  the execution screen of the second application that corresponds to the UI element with the detected touch (Kim_447; fig. 5A; user touches multi applications icons 232a and 232b and simultaneously executed applications displays on main screen; paragraphs 93 and 95).
Therefore, it would have been obvious to one of the ordinary skill in the art before the invention was filed to include Kim_447’s technique of executed multi-application simultaneously and display on the main display screen to modify display interface on home screen of portable device as cover open and concurrently displaying contents on main display region and sub-region, and as cover of portable device open a touch input detected and display on the screen of Kim_715, Kim_697 and Horne. The motivation for 

Regarding claim 6, Kim_715 and Kim_697 teach all of the claim 1. Kim_715 further teaches,
displaying a first execution screen of the first application on the side display area (Kim_715; as shown in figure 2C a second sub display area 251a and 252b; paragraph 154, further, as shown on figure 18, user select thumbnail image icon 1831 on the side display; paragraph 294)
Kim_715 and Kim_697 do not teach expressly,
in response to detecting the opening of the cover while the first application is being executed
However, Horne teaches,
in response to detecting the opening of the cover while the first application is being executed (Horne; fig. 8; at block 802 determines whether cover partially open and if partially open then at block 804 display a user interface; paragraph 60, further, changing a brightness parameter a input gesture received and user interface displayed with input controls that user can adjust brightness; paragraph 28).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to include Horne’s technique of as cover of portable device open a touch input detected and display on the screen to modify display interface on home screen of portable device as cover open and concurrently displaying 

Kim_715, Kim_697 and Horne do not teach expressly,
displaying a first execution screen of the first application on the second area, and displaying a second execution screen of-a the second application that corresponds to the UI element of the detected touch on the first area
However, Kim_447 teaches,
displaying a first execution screen of the first application on the second area, and displaying a second execution screen of-a the second application that corresponds to the UI element of the detected touch on the first area (Kim_447; fig. 6B; as shown in figure 6B, user search in the internet by touch object on first window 240; paragraph 105).
Therefore, it would have been obvious to one of the ordinary skill in the art before the invention was filed to include Kim_447’s technique of executed multi-application simultaneously and display on the main display screen to modify display interface on home screen of portable device as cover open and concurrently displaying contents on main display region and sub-region, and as cover of portable device open a touch input detected and display on the screen of Kim_715, Kim_697 and Horne. The motivation for doing so would have been so that for plurality of applications improving execution on small screen of the device to perform fast gesture by the user.

Claims 15-16: they are apparatus claims that corresponding to the methods of claims 5-6 above.  Therefore they are rejected for the same reason as claims 5-6 above.



Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Pub. 2017/0097715) hereinafter Kim_715 in view of Kim et al. (US Pub. 2013/0300697) hereinafter Kim_697 applied to claims 7 and 17 above, and further in view of Liu et al. (US Pub. 2014/0068518) hereinafter Liu.


Regarding claim 8, Kim_715 and Kim_697 teaches all of the claim 7. Kim_715 and Kim_697 do not teach expressly,
wherein at least one additional UI element that corresponds to a pre-executed application is aligned and displayed in the second area according to a temporal order of execution, and a UI element that was executed most recently is also aligned and displayed.
However, Liu teaches,
wherein at least one additional UI element that corresponds to a pre-executed application is aligned and displayed in the second area according to a temporal order of execution, and a UI element that was executed most recently is also aligned and displayed (Liu; fig. 5b; list of recent in top down order and can 
Therefore, it would have been obvious to one of the ordinary skill in the art before the invention was filed to include Liu’s technique of displayed recent used application on side of display screen to modify display interface on home screen of portable device as cover open and concurrently displaying contents on main display region and sub-region of Kim_715 and Kim_697. The motivation for doing so would have been so that it would be easy to switch recently used application when display on side of the display screen.


Claim 18 is a apparatus claim that corresponding to apparatus claim 8 and rejected for the same reason as claim 8 above.



Claims 9, 10, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Pub. 2017/0097715) hereinafter Kim_715 in view of Kim et al. (US Pub. 2013/0300697) hereinafter Kim_697 applied to claims 7 and 17 above, and further in view of Tseng et al. (US Pat. 8,954,887) hereinafter Tseng.

Regarding claim 9, Kim_715 and Kim_697 teaches all of the claim 7. Kim_715 and Kim_697 do not teach expressly,
in response to detecting a touch on a UI element displayed in the second area being maintained for a predetermined time, displaying a menu item on the second area corresponding to the UI element with the detected touch.
However, Tseng teaches,
in response to detecting a touch on a UI element displayed in the second area being maintained for a predetermined time, (Tseng; fig. 1; user long press on the first message icon; col 5 lines 35-45), displaying a menu item on the second area corresponding to the UI element with the detected touch (Tseng; fig. 1; after user long press on the first message icon a contextual menu pop up; col 5 lines 35-45).
Therefore, it would have been obvious to one of the ordinary skill in the art before the invention was filed to include Tseng’s technique of displaying menu after user long press on the selected item to modify display interface on home screen of portable device as cover open and concurrently displaying contents on main display region and sub-region of Kim_715 and Kim_697. The motivation for doing so would have been to provide improve and quick guided gesture when user long press providing quick and intuitive understanding of actions they can take with the control.

Regarding claim 10
detecting an opening of the cover (Kim_715; as disclosed in figure 18e and 18f, where quick window display weather application interface as user select thumbnail image 1831 on side display and as user open quick cover, display the enlarged home screen; paragraph 294).
Tseng further teaches,
a touch is detected on a menu item and executing a function of an application which corresponds to the menu item based on the opening of the cover (Tseng; fig. 1; after user long press on the first message icon a contextual menu pop up and e.g., user long press on email message that was selected and user select “reply” from the menu 106 (i.e. function of the email application used by user); col 5 lines 35-50).

Claims 19-20: they are apparatus claims that corresponding to the methods of claims 9-10 above. Therefore they are rejected for the same reason as claims 9-10 above.



Response to Arguments

In the remarks, pages 10 and 12, applicant argued that the combination of Kim_715 and Cho did not teach or suggest at least the elements now recited " the feature of while the first area is covered by a cover, executing a first application among a plurality of applications and displaying a user interface (UI) including a plurality of UI elements on the second area  and displaying an execution screen of a second 
In the remarks, page 12, applicant argue that the Kim_715 did not teach or suggest “based on the detecting of the touch of the UI element and the opening of the cover, executing a second application corresponding to the touched UI element among the plurality of applications, and displaying and execution screen of second application”
Examiner respectfully disagrees with Applicant because:
First Examiner would like to point out that the rejection for claims 1, 7, 11 and 17 only based on the combination of Kim_715 and Cho (See rejection above and rejection mailed 09/18/2020).
Second, Kim_715 disclosed as shown in figure 18(b) -18(c) wherein user select the element 1831 while protective cover is covered and as user touch element 1831, the main display area display the corresponding contents (See paragraphs 292 and 294).
Therefore, Kim_715 teaches the claimed limitation as requires in claims 1, 7, 11 and 17.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARMANAND D PATEL whose telephone number is (571)270-7283.  The examiner can normally be reached on Monday-Friday (IFP) 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Jennifer To can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PARMANAND PATEL/
Examiner, Art Unit 2143

/JENNIFER N TO/Supervisory Patent Examiner, Art Unit 2143